Title: Thomas Jefferson to John Lynch, 21 January 1811
From: Jefferson, Thomas
To: Lynch, John


          
            Sir
            Monticello
          Jan. 21. 11.
          
            You have asked my opinion on the proposition of mrs Mifflin to take measures for procuring on the coast of Africa an establishment to which the people of color of these states might from time to time be colonised, under the auspices of different governments. having long ago made up my mind on this subject, I have no hesitation in saying that I have ever thought it the most desirable measure which could be adopted for gradually drawing off this part of our population most advantageously for themselves as well as for us. going from a country possessing all the useful arts, they might be the means of transplanting them among the inhabitants of Africa, and would thus carry back to the country of their origin the seeds of civilisation, which might render their sojournment and sufferings here a blessing in the end to that country.
          
          I recieved in the 1st year of my coming into the administration of the general government, a letter from the governor of Virginia (Colo Monroe) consulting me, at the request of the legislature of the state, on the means of procuring some such asylum, to which these people might be occasionally sent. I proposed to him the establishment of Sierra leone, to which a private company in England had already colonised a number of negroes, & particularly the fugitives from these states during the revolutionary war; and at the same time suggested, if this could not be obtained, some of the Portuguese possessions in South America, as next most desirable.the subsequent legislature approving these ideas, I wrote the ensuing year, 1802. to mr King our minister in London to endeavor to negociate with the Sierra Leone company a reception of such of these people as might be colonised thither.he opened a correspondence with mr Wedderburne & mr Thornton, Secy of the company, on the subject and in 1803. I recieved thro’ mr King the result, which was that the colony was going on but in a languishing condition: that the funds of the company were likely to fail, as they recieved no returns of profit to keep them up: that they were therefore then in treaty with their government to take the establishment off of their hands: but that in no event should they be willing to recieve more of these people from the United States, as it was exactly that thportion of their settlers which had gone from hence which by their idleness & turbulence had kept the settlement in constant danger of dissolution, which could not have been prevented but for the aid of the Maroon negroes from the West Indies, who were more industrious & orderly than the others, and supported the authority of the government & it’s laws. I think I learned afterwards that the British government had taken the colony into it’s own hands, and I believe it still exists. the effort which I made with Portugal to obtain an establishment for them within their claims in S. America, proved also abortive.
          You enquire further whether I would use my endeavors to procure for such an establishment security against violence from other powers, & particularly from France. certainly I shall be willing to do any thing I can to give it effect and safety. but I am but a private individual, & could only use endeavors with private individuals; whereas the National government can address themselves at once to those of Europe to obtain the desired security, and will unquestionably be ready to exert it’s influence with those nations for an object so benevolent in itself, and so por important to a great portion of it’s constituents. indeed nothing is more to be wished than that the US. would themselves undertake to make such an establishment on the coast of Africa. exclusive of motives of humanity, the commercial advantages to be derived from it might repay all it’s expences. but for this the national mind is not yet prepared. it may perhaps be doubted whether many of these people would voluntarily consent to such an exchange of situation, and very certain that few of those advanced to a certain age in habits of slavery would be capable of self-government. this should not however discourage the experiment nor the early trial of it: and the proposition should be made with all the prudent cautions and attentions requisite to reconcile it to the interests, the safety, & the prejudices of all parties.
          
            Accept the assurances of my respect & esteem
            
          Th: Jefferson
          
        